Order entered February 18, 2014




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01226-CV

                              HENRY DOMAGALSKI, Appellant

                                               V.

                              DELMA DOMAGALSKI, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-13-00889-Z

                                           ORDER
       Before the Court is appellant’s January 31, 2014 motion to extend the time to file a brief.

Because the reporter’s record has not been filed, appellant’s brief is not yet due. We DENY

appellant’s motion as moot.

       Appellant filed an affidavit of indigence in the trial court on September 19, 2013.

According to the trial court’s docket sheet, the court reporter was notified of the filing and no

contest was filed. Thus, appellant is allowed to proceed without advance payment of costs. See

TEX. R. APP. P. 20.1(f).

       The reporter’s record is past due. We ORDER Glenda Johnson, Official Court Reporter

of the 256th Judicial District Court of Dallas County, Texas, to file the reporter’s record within

thirty days of the date of this order.
       On September 4, 2013, appellant timely filed a request for findings of fact and

conclusions of law. Appellant needs the trial court’s findings of fact and conclusions of law to

prepare his brief. Accordingly, we ORDER the Honorable David Lopez, Judge of the 256th

Judicial District Court to make his findings of fact and conclusions of law within thirty days of

the date of this order.     The findings of fact and conclusions of law shall be filed in a

supplemental clerk’s record within forty-five days of the date of this order.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Judge Lopez, Glenda Johnson, and all counsel of record.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated forty-five days from the date of this order or when the Court receives the

supplemental clerk’s record containing the findings of fact and conclusions of law, whichever

occurs sooner.

                                                    /s/    ADA BROWN
                                                           JUSTICE